
	
		II
		111th CONGRESS
		2d Session
		S. 3907
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Dodd (for himself
			 and Mr. Brown of Ohio) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to increase access
		  to health care for individuals with disabilities and increase awareness of the
		  need for health care facilities and examination rooms to be accessible for
		  individuals with disabilities, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Debbie Blanchard Access to Health
			 Care for Individuals With Disabilities Act of
			 2010.
		2.Findings
			(1)According to the
			 Bureau of the Census, approximately 1 in 5 people in the United States lives
			 with some sort of physical disability.
			(2)More than
			 54,000,000 individuals in the United States report some level of disability and
			 approximately 34,000,000 of such individuals are classified as having a severe
			 disability.
			(3)An estimated
			 11,000,000 individuals aged 6 and older need personal assistance with everyday
			 activities, including taking a bath or shower, preparing meals, and getting
			 around the home.
			(4)Five percent of
			 the United States population over age 15 uses a wheelchair or similar device,
			 cane, crutches, or walker.
			(5)The number of
			 individuals with physical disabilities continues to increase, and the Centers
			 for Disease Control and Prevention recently announced that the agency was
			 revising its estimate of the number of individuals with spina bifida, the most
			 common permanently disabling birth defect in the United States, from an
			 estimated 70,000 to an estimated 166,000.
			(6)Studies have
			 found that individuals with disabilities have significant difficulty in
			 accessing routine and specialized health care and that numerous barriers to
			 acquiring health care exist for such individuals.
			(7)Approximately 1
			 in 3 women with a disability reports being denied services at a physician’s
			 office solely because of her disability.
			(8)Research shows
			 that women with disabilities are less likely to have pap smears and mammograms,
			 are more likely to be diagnosed with breast cancer at later stages of the
			 disease, are less likely to receive standard treatments, and are more likely to
			 have worse outcomes.
			(9)Individuals with
			 disabilities report that one of the top barriers to accessing necessary health
			 care is the inability to find an accessible health care provider or identify
			 providers who understand how to treat individuals with disabilities and who are
			 willing to have such individuals as patients.
			(10)The Spina Bifida
			 Association recently announced that one of its volunteers, Debbie Blanchard, a
			 woman who lived with spina bifida for 55 years, died from a late stage
			 diagnosis of cervical cancer stemming from her inability to find a health care
			 provider in her community who had an examination table that would lower to the
			 level necessary for her to comfortably and safely transfer from her wheelchair
			 to the examination table so she could be screened for cervical cancer.
			(11)Organizations
			 representing individuals with disabilities report that such individuals need
			 more and better information regarding accessible health care providers in their
			 communities and additional support and resources to help ensure that such
			 individuals receive the care they need and deserve.
			3.Programs to
			 promote accessible health care for individuals with disabilitiesTitle III of the Public Health Service Act
			 (42 U.S.C. 341 et seq.) is amended by adding after part V the following:
			
				WPrograms to promote accessible health care
				for individuals with disabilities
					399OO.State grants
				for the creation of disability accessible provider directories
						(a)In
				generalThe Secretary shall award grants to States for the
				purpose of developing and maintaining or updating and improving State-based,
				Internet directories of health care providers that are known to have entrances,
				examination rooms, and examination tables accessible to individuals with
				disabilities. Such grants shall be formula-based, factoring in each State’s
				population of individuals with disabilities.
						(b)DefinitionIn
				this part, the term individual with a disability has the meaning
				given such term in section 7(20) of the Rehabilitation Act of 1973.
						(c)Requirement of
				applicationTo be eligible to receive a grant under this section,
				a State shall submit to the Secretary an application at such time, in such
				manner, and containing such agreements, assurances, and information as the
				Secretary may require. Applications shall explain how individuals with
				disabilities and health care providers may submit information for inclusion in
				the Internet directory of the State.
						(d)Authorized
				activities
							(1)In
				generalRecipients of a grant under this section shall use grant
				funds to—
								(A)develop and
				maintain an Internet directory or other such publicly available directory of
				information regarding individual providers, clinics, hospitals, and other
				health care facilities and providers in the State that are known to have
				entrances, examination rooms, and examination tables accessible to individuals
				with disabilities; or
								(B)update or improve
				an existing, publicly available directory of information regarding individual
				providers, clinics, hospitals, and other health care facilities and providers
				in the State that are known to have entrances, examination rooms, and
				examination tables accessible to individuals with disabilities.
								(2)Directory
				contentsEach directory developed and maintained by a grant
				recipient, as described in paragraph (1)(A) or updated and improved by a grant
				recipient, as described in paragraph (1)(B), shall include—
								(A)the full name,
				address, and telephone number of each provider, clinic, hospital, and health
				care facility included in the directory; and
								(B)specific
				information about the accommodations provided by each such provider, clinic,
				hospital, and health care facility to individuals with disabilities.
								399OO–1.Improving
				provider and patient awareness of the need for accessible health care
				facilities for people with disabilities
						(a)Pilot
				program
							(1)In
				generalThe Secretary, acting through the Office on Disability of
				the Department of Health and Human Services and in collaboration with national
				organizations representing individuals with disabilities and health
				professional societies, shall establish a pilot program to increase the
				awareness of health care providers of the need to offer accessible environments
				and examination rooms and examination tables for individuals with disabilities
				and to increase voluntary compliance with Federal accessibility
				requirements.
							(2)Development and
				dissemination of resourcesThe Secretary shall ensure that, under
				the pilot program established under paragraph (1), resources are developed for,
				and distributed to, health care providers to increase awareness of the need to
				offer accessible environments and examination rooms and examination tables for
				individuals with disabilities. Such resources shall include supportive
				information with respect to—
								(A)accommodating
				individuals with disabilities;
								(B)modifications
				that can be made to physical environments to ensure accessibility; and
								(C)training
				regarding how to safely accommodate an individual in a wheelchair.
								(3)Targeted
				providersThe pilot program shall be designed to target health
				care professionals and health care providers, including—
								(A)primary care
				providers, such as physicians, nurse practitioners, and physician assistants,
				and the individuals who answer the telephones in the offices of such
				providers;
								(B)dentists and the
				individuals who answer the telephones in the offices of dentists;
								(C)health care
				clinics, including community health centers and radiology and imaging
				centers;
								(D)inpatient and
				outpatient hospitals, ambulatory surgery centers, urgent care centers, and
				rehabilitation facilities; and
								(E)specialists, such
				as obstetricians and gynecologists.
								(4)Program
				materials and messagesAny materials and messages of the pilot
				program, including the resources designed and distributed as described in
				paragraph (2), shall reflect and incorporate information, findings, and
				materials otherwise developed by the Federal Government, such as information
				available through the Right to Know Health Promotion Campaign of
				the Centers for Disease Control and Prevention, and shall be field-tested and
				presented to focus groups to ensure effectiveness.
							(5)Program
				evaluationThe Secretary shall conduct an evaluation of the
				effectiveness of the pilot program and make any necessary revisions to the
				program to ensure effectiveness and support in nationwide implementation of the
				program.
							(b)Information for
				individuals with disabilities
							(1)In
				generalThe Secretary, acting through the Office on Disability of
				the Department of Health and Human Services, in collaboration with national
				organizations representing individuals with disabilities, shall develop and
				disseminate resources to support individuals with disabilities in finding
				providers that are accessible to such individuals.
							(2)ContentsThe
				resources described in paragraph (1) shall—
								(A)include a concise
				list of questions for individuals with disabilities to ask when calling a
				health care provider for the first time to schedule an appointment, and
				suggestions for explaining the special needs of such individual to the provider
				and for seeking accommodation from the provider;
								(B)be culturally
				appropriate and at appropriate literacy levels for the target audience;
								(C)reflect and
				incorporate information, findings, and materials otherwise developed by the
				Federal Government, such as information available through the Right to
				Know Health Promotion Campaign of the Centers for Disease Control and
				Prevention;
								(D)be field-tested
				and presented to focus groups to ensure effectiveness; and
								(E)be disseminated
				on the Internet and through other means to ensure that individuals with
				disabilities receive support and assistance in their efforts to identify
				accessible health care providers in their communities.
								399OO–2.Advisory
				committee and report to Congress
						(a)Establishment
				of the advisory committeeThe
				Secretary shall establish a National Advisory Committee on Access to Health
				Care for Individuals With Disabilities (referred to in this section as the
				Advisory Committee) to support implementation of this part and to
				ensure interagency coordination of efforts to improve access to care for
				individuals with disabilities.
						(b)ResponsibilitiesThe responsibilities of the Advisory
				Committee shall include—
							(1)reviewing
				applications for grants under section 399OO;
							(2)evaluating the
				grant program under section 399OO;
							(3)reviewing and
				providing feedback on the resources and other materials developed under section
				399OO–1;
							(4)assisting with
				the dissemination of the information and resources developed under sections
				399OO and 399OO–1; and
							(5)ensuring
				coordination of efforts within the Department of Health and Human Services to
				increase access to care for individuals with disabilities and to disseminate
				information regarding accessible entrances, examination rooms, and tables of
				health care providers.
							(c)Membership
							(1)In
				generalThe members of the Advisory Committee shall include
				representatives of—
								(A)the Office on
				Disability of the Department of Health and Human Services;
								(B)the Office of
				Minority Health of the Department of Health and Human Services;
								(C)the Office for
				Civil Rights of the Department of Health and Human Services;
								(D)the Health
				Resources and Services Administration, including the Bureau of Primary Health
				Care, the Office of Minority Health and Health Disparities, and the Office of
				Equal Opportunity and Civil Rights of such administration;
								(E)the Centers for
				Disease Control and Prevention;
								(F)the Agency for
				Healthcare Research and Quality;
								(G)the Centers for
				Medicare & Medicaid Services;
								(H)other Federal
				agencies, such as the Department of Veterans Affairs, as appropriate;
								(I)at least 5
				private nonprofit organizations that are dedicated to improving the quality of
				life of, and facilitating access to health care for, individuals with
				disabilities; and
								(J)at least 3 health
				professional societies.
								(2)Voluntary
				serviceMembers of the Advisory Committee shall serve without
				compensation.
							399OO–3.Report to
				CongressThe Secretary shall,
				not later than 1 year after the date of enactment of this part and annually
				thereafter, submit to Congress a report summarizing the activities, findings,
				outcomes, and recommendations resulting from the grant and pilot programs and
				other activities under this part.
					399OO–4.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this part, such sums as may be
				necessary for fiscal years 2011 through
				2015.
					.
		
